Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions
In response to the restriction requirement mailed 7/27/2020, Applicant elected (in papers filed on 9/11/2020) Group I (Claims 1-5, 9-11, 13, 15, 17, 20-22, 24-26, 31, 76 and 77), drawn to a composition.  Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Restriction Requirement was thus deemed to be proper and was made Final.

Status of Claims
Claims 1-5, 9-11, 13, 15, 17, 20-22, 24-26, 31, 63-65, 67-68 and 76-80 are pending.
Claims 63-65, 67, 68 and 78-80 have been withdrawn from consideration in accordance with 37 CFR 1.142(b), because they are contained in non-elected groups.
Claims 1-5, 9-11, 13, 15, 17, 20-22, 24-26, 31, 76 and 77 are presently under consideration.  
Applicant’s response, filed 2/16/2021, to the Office action mailed 11/13/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicant presented arguments in response to the Office action.   
Applicant’s arguments have been fully considered and are deemed to be persuasive in part.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 12/01/2020 and 3/09/2021, are acknowledged and have been reviewed.

Withdrawn Specification Objections
The objection to the Specification set forth in the previous Office action has been withdrawn in view of Applicant’s persuasive argument.

Withdrawn Claim Objections
After further consideration the objection to claims 11, 20-22, 25, 76 and 77 has been withdrawn.

Claim Rejections - 35 USC § 103 – Amended 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-11, 13, 15, 17, 20-22, 24-26, 31, 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (WO 2012/110770 A2; previously cited), in view of Corr et al. (WO 2013/054137 A1; previously cited) and OECD SIDS (“1,1-Difluoroethane (HFC-152a), SIDS Initial Assessment Report for SIAM 22”, UNEP Publications, June 2006, 81 pages; previously cited).

Malhotra et al. (hereinafter “Malhotra”) teach pharmaceutical compositions comprising, inter alia, indacaterol or indacaterol maleate and a propellant.  It is disclosed that the composition is administered by a metered dose inhaler (MDI).  See page 8, last paragraph; page 13, 2nd full paragraph; page 16, 2nd paragraph; and Examples 1 to 12.  Malhotra teaches the propellant is one or more of HFA-134a, HFA-227, HFC-32, HFC-143a, HFC-134 and HFC-152a, with HFA-134a and HFA-227 exemplified in the Examples.  Malhotra is directed to the administration of glycopyrrolate in combination with a beta2-agonist, preferably indacaterol, and optionally an inhaled corticosteroid.  It is disclosed that each of the drugs “are formulated for simultaneous, separate or sequential administration”.  See page 8, last paragraph.  Additionally, Malhotra also teach the “active ingredients may be used as separate formulations or as a single combined formulation”.  See the penultimate paragraph at page 15.  Thus, a formulation consisting of a single active agent, such as indacaterol, is contemplated by Malhotra.
Corr et al. (hereinafter “Corr”) is directed to compositions comprising a drug component and a propellant component (i.e., the β2 receptor agonist, salbutamol) that consists essentially, or entirely, of R-152a, and delivery of the composition using a metered dose inhaler (MDI).  See Abstract; page 5, lines 1-3 and 12-14
At page 2, lines 6-23 of Corr teaches:


1,1,1,2-tetrafluoroethane (R-134a) was introduced as a replacement refrigerant and MDI propellant for R-12. 1,1,1,2,3,3,3-heptafluoropropane (R-227ea) was also introduced as a replacement for dichlorotetrafluoroethane (R-114) in the MDI sector and is sometimes blended with R-134a for this application.

Although R-134a and R-227ea have low ozone depletion potentials (ODPs), they have global warming potentials (GWPs), 1430 and 3220, respectively, that are now considered to be too high by some regulatory bodies, especially for dispersive uses when they are released into the atmosphere. [Emphasis added]

Corr does not explicitly teach that R-152 has a low GWP, although in view of the quoted text from page 2 of Corr (supra), it is implied.  
OECD SIDS discloses that the Global Warming potential (GWP) of HFC-152a is 140.  See page 8, last 2 paragraphs.
These teachings of Corr and OECD SIDS would have provided motivation to one of ordinary skill to choose HFC-152a as the propellant for the compositions of Malhotra. 
i.e., the β2 receptor agonist, salbutamol) that consists essentially, or entirely, of R-152a; supra).
Instant claim 2 is drawn the pharmaceutical composition of claim 1, wherein the composition contains less than 500 ppm of water based on the total weight of the pharmaceutical composition.
The compositions taught by Malhotra do not include any water, absent evidence to the contrary (reading on instant claim 2).
Instant claim 3 is drawn the pharmaceutical composition of claim 2, wherein the composition contains greater than 0.5 ppm of water based on the total weight of the pharmaceutical composition.  Whereas 0.5 ppm (i.e., 0.00005%) is exceedingly small and Malhotra does not disclose the removal of trace amounts of water from the disclosed compositions, it would be expected that there would be greater than 0.5 ppm of water in the disclosed compositions.
Instant claim 11 is drawn to the pharmaceutical composition of claim 9, wherein the propellant component contains from 0.5 to 10 ppm of unsaturated impurities.  OECD SIDS discloses HFC-152a purity of greater than 99.9% and that “[t]ypical impurities in HFC-152a include low level (ppm) water, [and] low level (ppb) residual HCl and/or HF acids.”  The presence of unsaturated impurities is not disclosed.
Instant claim 13 is drawn to the pharmaceutical composition of claim 1, further comprising a surfactant component comprising at least one surfactant compound selected from polyvinylpyrrolidone, polyethylene glycol surfactants, oleic acid, and 
Malhotra teach surfactants may be used to stabilize the solution formulation.  Suitable surfactants disclosed by Malhotra include oleic acid, polyvinylpyrrolidone and lecithin.  See page 17, 1st full paragraph, and Example 9, for example.  Further, the indacaterol solution composition (as required by instant claim 26) of Example 9, for instance, also includes ethanol.  The indacaterol suspension formulations (as required by instant claim 24) disclosed in Example 1, are free of surfactant and ethanol.
Instant claim 31 is drawn to a metered dose inhaler (MDI) fitted with a sealed and pressurized aerosol container containing a pharmaceutical composition as claimed in claim 1.  This claim limitation is disclosed by Malhotra at, for example, page 21, 1st paragraph and Examples 1-9.
Instant claim 20 is drawn to the pharmaceutical composition of claim 1, wherein the composition after storage in uncoated aluminum containers at 40°C and 75 % relative humidity for 1 month will produce less than 0.15% by weight of impurities from the degradation of the at least one indacaterol compound based on the total weight of the at least one indacaterol compound and the impurities.  Instant claim 21 is drawn to the pharmaceutical composition of claim 1, wherein the composition after storage in uncoated aluminum containers at 40°C and 75 % relative humidity for 3 month will produce less than 0.3% by weight of impurities from the degradation of the at least one 
Example 2 of the instant specification demonstrates that the claimed chemical stability of the indacaterol formulation of claim 1 occurs as a result of formulating indacaterol with HFA-152 in uncoated aluminum cans.  In particular, see Table 5 at page 34.
The aerosol formulations of both Malhotra and Corr are taught to be contained in uncoated aluminum containers.  See Malhotra, page 21, 1st sentence, and Examples 1-9.  See Corr, page 10, Example 1.  Since the formulation of instant claim 1 has been rendered obvious, including the packaging of said formulation in uncoated aluminum cans, by the above cited art, the claimed stability of indacaterol (claims 20-21) would naturally result.
Instant claim 25 is drawn to the pharmaceutical composition of claim 24, wherein the drug particles in the suspension take at least 1.5 minutes to settle following complete dispersion of the drug particles in the suspension.
The specification at page 22, lines 10 – 15 recites:  “It has been found that the use of propellants comprising 1, 1-difluoroethane (HFA-152a) in pharmaceutical compositions containing an indacaterol compound that is dispersed or suspended in the propellant can unexpectedly increase the time it takes for the particulate drug to settle following thorough dispersion in the propellant compared to the settling times that are observed when either HFA-134a or HFA-227ea is used as the propellant.”
Therefore, especially in view of the above teaching by the specification, since the formulation of instant claim 1 (i.e., a composition comprising indacaterol and a HFA-152a propellant) has been rendered obvious by the above cited art, the claimed settling time of indacaterol recited by claim 25 would naturally result.
Instant claim 76 is drawn to the pharmaceutical composition of claim 1, wherein the composition when delivered from a metered dose inhaler yields a fine particle fraction of the at least one indacaterol compound which is at least 40 weight % of the emitted dose of the at least one indacaterol compound.  Instant claim 77 is drawn to the pharmaceutical composition of claim 1, wherein the composition when delivered from a metered dose inhaler yields a fine particle fraction of the at least one indacaterol compound which is at least 30 weight % of the emitted dose of the at least one indacaterol compound even after storage of the pharmaceutical composition at 40°C and 75 % relative humidity for 3 months.
The specification at page 26, lines 5 – 15 recites:  “It has also been found that the use of a propellant comprising 1,1-difluoroethane (HFA-152a) in pharmaceutical compositions containing an indacaterol compound, such as indacaterol or indacaterol maleate, and the propellant that are designed to be delivered using a metered dose inhaler can unexpectedly improve the aerosolization performance of the pharmaceutical composition after storage when that composition is delivered from the metered dose inhaler compared to the performance that is observed when either HFA-134a or HFA-227ea is used as the propellant. In particular, the fine particle fraction of the indacaterol compound in the emitted dose after storage of the pharmaceutical composition at 40°C and 75% relative humidity for 3 months days is at least 30 weight % and preferably at least 35 weight % of the emitted dose of the indacaterol compound.”
Therefore, especially in view of the above teaching by the specification, since the formulation of instant claim 1 (i.e., a composition comprising indacaterol and a HFA-152a propellant) has been rendered obvious by the above cited art, the limitations of claims 76 and 77 would naturally result.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (WO 2012/110770 A2; previously cited), in view of Corr et al. (WO 2013/054137 A1; previously cited) and OECD SIDS (“1,1-Difluoroethane (HFC-152a), SIDS Initial Assessment Report for SIAM 22”, UNEP Publications, June 2006, 81 pages; previously cited) as applied to claims 1-3, 9-11, 13, 15, 17, 20-22, 24-26, 31, 76  above, and further in view of Mahajan et al. (“The Effect of Inert Atmospheric Packaging on Oxidative Degradation in Formulated Granules”, Pharmaceutical Research, Vol. 22(1), pp. 128-140, 1/2005).
The teachings of Malhotra et al., Corr et al. and OECD SIDS, have been presented above.
Instant claim 4 is drawn to the pharmaceutical composition of claim 1, wherein the composition contains less than 1000 ppm [i.e., 0.1%] oxygen based on the total weight of the composition.  Instant claim 5 is drawn to the pharmaceutical composition of claim 4, wherein the composition contains greater than 0.5 ppm oxygen based on the total weight of the composition.
Oxidative drug degradation caused by drug contact with molecular oxygen is well known by one of ordinary skill in the pharmaceutical arts.  For example, Mahajan et al. (“Mahajan”) teach “[o]xidative degradation of drug substances in pharmaceutical products is well documented and is thought to occur in many cases via autoxidative processes involving headspace molecular oxygen in the primary package. Reducing the headspace oxygen concentration inside a package could thus be an option for reducing oxidative degradation in pharmaceutical products.”  See the Abstract.  The study presented by Mahajan demonstrates increased drug degradation with increasing headspace oxygen concentration.  See the Results section at pages 133-138.  One of ordinary skill would have been motivated by this knowledge to minimize potential degradation of the indacaterol aerosol formulations rendered obvious by the teachings of Malhotra et al., Corr et al. and OECD SIDS, supra, by the removal of atmospheric oxygen present in the formulation.
In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant argues that “Malhotra does not teach any composition without glycopyrrolate … [and] the Examiner failed to articulate any reason why glycopyrrolate may not be included in the Malhotra pharmaceutical compositions.”
The Examiner respectfully disagrees.  As presented in the amended rejection, supra, Malhotra discloses that each of the drugs “are formulated for simultaneous, separate or sequential administration”.  See page 8, last paragraph.  Additionally, Malhotra also teach the “active ingredients may be used as separate formulations or as a single combined formulation”.  See the penultimate paragraph at page 15.  Thus, a formulation consisting of a single active agent, such as indacaterol, is contemplated by Malhotra.

Conclusion
Claims 1-5, 9-11, 13, 15, 17, 20-22, 24-26, 31, 76 and 77 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629